Case 1:21-cv-01009-DNH-ML Document 16-13 Filed 09/22/21 Page 1 of 6




         Exhibit M
              Case 1:21-cv-01009-DNH-ML Document 16-13 Filed 09/22/21 Page 2 of 6



                                                         FDA NEWS RELEASE

 FDA Issues Emergency Use Authorization for Third COVID-19
                         Vaccine
 Action Advances Fight Against COVID-19, Follows Comprehensive Evaluation of Available Safety,
Effectiveness and Manufacturing Quality Information by FDA Career Scientists, Input from External
                                            Experts

 For Immediate Release:
 February 27, 2021

   Español (/news-events/press-announcements/la-fda-emite-una-autorizacion-de-uso-de-emergencia-para-la-tercera-vacuna-contra-el-covid-19)


 Today, the U.S. Food and Drug Administration issued an emergency use authorization (EUA) for
 the third vaccine for the prevention of coronavirus disease 2019 (COVID-19) caused by severe acute
 respiratory syndrome coronavirus 2 (SARS-CoV-2). The EUA allows the Janssen COVID-19
 Vaccine to be distributed in the U.S for use in individuals 18 years of age and older.

 “The authorization of this vaccine expands the availability of vaccines, the best
 medical prevention method for COVID-19, to help us in the fight against this
 pandemic, which has claimed over half a million lives in the United States,” said
 Acting FDA Commissioner Janet Woodcock, M.D. “The FDA, through our open and
 transparent scientific review process, has now authorized three COVID-19 vaccines
 with the urgency called for during this pandemic, using the agency’s rigorous
 standards for safety, effectiveness and manufacturing quality needed to support
 emergency use authorization.”

 The FDA has determined that the Janssen COVID-19 Vaccine has met the statutory criteria for
 issuance of an EUA. The totality of the available data provides clear evidence that the Janssen
 COVID-19 Vaccine may be effective in preventing COVID-19. The data also show that the vaccine’s
 known and potential benefits outweigh its known and potential risks, supporting the company’s
 request for the vaccine’s use in people 18 years of age and older. In making this determination, the
 FDA can assure the public and medical community that it has conducted a thorough evaluation of
 the available safety, effectiveness and manufacturing quality information.

 The Janssen COVID-19 Vaccine is manufactured using a specific type of virus called adenovirus
 type 26 (Ad26). The vaccine uses Ad26 to deliver a piece of the DNA, or genetic material, that is
 used to make the distinctive “spike” protein of the SARS-CoV-2 virus. While adenoviruses are a
 group of viruses that are relatively common, Ad26, which can cause cold symptoms and pink eye,
 has been modified for the vaccine so that it cannot replicate in the human body to cause illness.
         Case 1:21-cv-01009-DNH-ML Document 16-13 Filed 09/22/21 Page 3 of 6
After a person receives this vaccine, the body can temporarily make the spike protein, which does
not cause disease, but triggers the immune system to learn to react defensively, producing an
immune response against SARS-CoV-2.

“After a thorough analysis of the data, the FDA’s scientists and physicians have
determined that the vaccine meets the FDA’s expectations for safety and effectiveness
appropriate for the authorization of a vaccine for emergency use,” said Peter Marks,
M.D., Ph.D., director of the FDA’s Center for Biologics Evaluation and Research.
“With today’s authorization, we are adding another vaccine in our medical toolbox to
fight this virus. At the same time, the American people can be assured of the FDA’s
unwavering commitment to public health through our comprehensive and rigorous
evaluation of the data submitted for vaccines to prevent COVID-19.”

FDA Evaluation of Available Safety Data

The Janssen COVID-19 Vaccine is administered as a single dose. The available safety data to
support the EUA include an analysis of 43,783 participants enrolled in an ongoing randomized,
placebo-controlled study being conducted in South Africa, certain countries in South America,
Mexico, and the U.S. The participants, 21,895 of whom received the vaccine and 21,888 of whom
received saline placebo, were followed for a median of eight weeks after vaccination. The most
commonly reported side effects were pain at the injection site, headache, fatigue, muscle aches and
nausea. Most of these side effects were mild to moderate in severity and lasted 1-2 days.

As part of the authorization, the FDA notes that it is mandatory for Janssen Biotech Inc. and
vaccination providers to report the following to the Vaccine Adverse Event Reporting System
(VAERS) for Janssen COVID-19 Vaccine: serious adverse events, cases of Multisystem
Inflammatory Syndrome and cases of COVID-19 that result in hospitalization or death.

It is also mandatory for vaccination providers to report all vaccine administration errors to VAERS
for which they become aware and for Janssen Biotech Inc. to include a summary and analysis of all
identified vaccine administration errors in monthly safety reports submitted to the FDA.

FDA Evaluation of Available Effectiveness Data

The effectiveness data to support the EUA include an analysis of 39,321 participants in the ongoing
randomized, placebo-controlled study being conducted in South Africa, certain countries in South
America, Mexico, and the U.S. who did not have evidence of SARS-CoV-2 infection prior to
receiving the vaccine. Among these participants, 19,630 received the vaccine and 19,691 received
saline placebo. Overall, the vaccine was approximately 67% effective in preventing moderate to
severe/critical COVID-19 occurring at least 14 days after vaccination and 66% effective in
preventing moderate to severe/critical COVID-19 occurring at least 28 days after vaccination.
         Case 1:21-cv-01009-DNH-ML Document 16-13 Filed 09/22/21 Page 4 of 6
Additionally, the vaccine was approximately 77% effective in preventing severe/critical COVID-19
occurring at least 14 days after vaccination and 85% effective in preventing severe/critical COVID-
19 occurring at least 28 days after vaccination.

There were 116 cases of COVID-19 in the vaccine group that occurred at least 14 days after
vaccination, and 348 cases of COVID-19 in the placebo group during this time period. There were
66 cases of COVID-19 in the vaccine group that occurred at least 28 days after vaccination and 193
cases of COVID-19 in the placebo group during this time period. Starting 14 days after vaccination,
there were 14 severe/critical cases in the vaccinated group versus 60 in the placebo group, and
starting 28 days after vaccination, there were 5 severe/critical in the vaccine group versus 34 cases
in the placebo group.

At this time, data are not available to determine how long the vaccine will provide protection, nor is
there evidence that the vaccine prevents transmission of SARS-CoV-2 from person to person.

The EUA Process

On the basis of the determination by the Secretary of the Department of Health and Human
Services on Feb. 4, 2020, that there is a public health emergency that has a significant potential to
affect national security or the health and security of United States citizens living abroad, and issued
declarations that circumstances exist justifying the authorization of emergency use of unapproved
products, the FDA may issue an EUA to allow unapproved medical products or unapproved uses of
approved medical products to be used in an emergency to diagnose, treat, or prevent COVID-19
when there are no adequate, approved, and available alternatives.

The issuance of an EUA is different than an FDA approval (licensure) of a vaccine, in that a vaccine
available under an EUA is not approved. In determining whether to issue an EUA for a product, the
FDA evaluates the available evidence to determine whether the product may be effective and also
assesses any known or potential risks and any known or potential benefits If the product meets the
effectiveness standard and the benefit-risk assessment is favorable, the product is made available
during the emergency. Once a manufacturer submits an EUA request for a COVID-19 vaccine to the
FDA, the agency then evaluates the request and determines whether the relevant statutory criteria
are met, taking into account the totality of the scientific evidence about the vaccine that is available
to the FDA.

The EUA also requires that fact sheets that provide important information, including dosing
instructions, and information about the benefits and risks of the Janssen COVID-19 Vaccine, be
made available to vaccination providers and vaccine recipients.

Janssen Biotech Inc. has submitted a pharmacovigilance plan to the FDA describing its
commitment to monitor the safety of Janssen COVID-19 Vaccine. The pharmacovigilance plan
includes a plan to complete longer-term safety follow-up for participants enrolled in ongoing
         Case 1:21-cv-01009-DNH-ML Document 16-13 Filed 09/22/21 Page 5 of 6
clinical trials. The pharmacovigilance plan also includes other activities aimed at monitoring the
safety profile of the Janssen COVID-19 Vaccine and ensuring that any safety concerns are identified
and evaluated in a timely manner.

The FDA also expects manufacturers whose COVID-19 vaccines are authorized under an EUA to
continue their clinical trials to obtain additional safety and effectiveness information and pursue
approval (licensure).

The EUA for the Janssen COVID-19 Vaccine was issued to Janssen Biotech Inc., a Janssen
Pharmaceutical Company of Johnson & Johnson. The authorization will be effective until the
declaration that circumstances exist justifying the authorization of the emergency use of drugs and
biologics for prevention and treatment of COVID-19 is terminated. The EUA for Janssen COVID-19
Vaccine may be revised or revoked if it is determined the EUA no longer meets the statutory criteria
for issuance.




Related Information
     Janssen COVID-19 Vaccine EUA Letter of Authorization
     (https://www.fda.gov/media/146303/download)

     Janssen COVID-19 Vaccine EUA Fact Sheet for Healthcare Providers
     (https://www.fda.gov/media/146304/download)
     Janssen COVID-19 EUA Fact Sheet for Recipients and Caregivers
     (https://www.fda.gov/media/146305/download)

     COVID-19 Vaccines (https://www.fda.gov/emergency-preparedness-and-
     response/coronavirus-disease-2019-covid-19/covid-19-vaccines)
     Emergency Use Authorization for Vaccines Explained (/vaccines-blood-
     biologics/vaccines/emergency-use-authorization-vaccines-explained)
     Emergency Use Authorization for Vaccines to Prevent COVID-19; Guidance for Industry
     (/regulatory-information/search-fda-guidance-documents/emergency-use-authorization-
     vaccines-prevent-covid-19)
     Development and Licensure of Vaccines to Prevent COVID-19; Guidance for Industry
     (/regulatory-information/search-fda-guidance-documents/development-and-licensure-
     vaccines-prevent-covid-19)

                                                ###




Inquiries
         Case 1:21-cv-01009-DNH-ML Document 16-13 Filed 09/22/21 Page 6 of 6
Media:
 FDA Office of Media Affairs (mailto:fdaoma@fda.hhs.gov)
 301-796-4540

Consumer:
 888-INFO-FDA



                    More Press Announcements (/news-events/newsroom/press-announcements)
